          Case 2:19-cv-00893-RJC Document 66 Filed 06/10/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                     )
PYROTECHNICS MANAGEMENT, INC.,       )
                                     )
          Plaintiff,                 )   2:19-cv-00893-RJC
                                     )
     vs.                             )
                                     )
XFX PYROTECHNICS, LLC and            )
FIRETEK,                             )
                                     )
          Defendants.                )


                                              ORDER

       AND NOW, this 10th day of June, 2020, upon consideration of Plaintiff's Motion for

Preliminary Injunction [55] filed in the above-captioned matter on May 28, 2020, and after

consultation with counsel on this date,

       IT IS HEREBY ORDERED that:

       1. A hearing, argument and taking of evidence and/or testimony regarding Plaintiff's Motion

for Preliminary Injunction is scheduled in the above captioned matter for August 19, 2020 at 9:00

a.m. Said hearing shall be conducted via ZoomGov videoconferencing. More specific information

regarding the videoconferencing instructions and parameters of attendance will be forthcoming. The

court shall conduct a “test run” of the technology and brief status conference with counsel, and other

participants if appropriate, which shall be scheduled by separate order.

       2. Plaintiff is to file and serve names of proposed witnesses and a list of proposed exhibits by

August 3, 2020. Defendants shall each file and serve names of proposed witnesses and a list of

proposed exhibits by August 10, 2020. Presence of all counsel for and representatives of parties at

this Hearing is required. All exhibits must be exchanged and marked in advance of the hearing.

Copies are to be provided for the Court in binders properly labeled (“Plaintiff’s Exhibits” and
           Case 2:19-cv-00893-RJC Document 66 Filed 06/10/20 Page 2 of 4




“Defendants’ Exhibits”) at least (2) days in advance of the hearing, unless otherwise ordered by the

Court.

         3. Proposed Findings of Fact and Conclusions of Law.

         a. On or before August 7, 2020, Plaintiff shall file and serve a courtesy copy (on computer

disk/CD formatted in Word format, or via email to the Court’s deputy clerk), of consecutively

numbered proposed findings of fact and conclusions of law. Plaintiff’s proposed findings of fact

shall address each contested issue of fact remaining. Each proposed finding of fact shall be

supported by clear and explicit reference to the parts of the record relied upon to support it. Each

proposed conclusion of law shall be supported by citation to appropriate authority. With the

proposed findings of fact and conclusions of law, Plaintiff also shall file and serve a brief in support

of judgment integrating the proposed findings of fact with the proposed conclusions of law and

demonstrating why the relief requested should be granted. The supporting brief shall not exceed 15

pages.

         b. On or before August 14, 2020, Defendants shall file and serve a courtesy copy (on

computer disk/CD formatted in Word format, or via email to the court’s deputy clerk) of

consecutively numbered counter-findings of fact and consecutively numbered counter-conclusions of

law, corresponding to the same numbered findings of fact and conclusions of law proposed by

Plaintiff. Each proposed counter finding shall be supported by clear and explicit reference to the

parts of the record relied upon to support it. Each proposed counter-conclusion shall be supported by

citation to appropriate authority. With the proposed counter-findings and counter-conclusions

Defendants also shall file and serve a brief in support of judgment integrating the counter-proposed

findings of fact with the counter-proposed conclusions of law and demonstrating why the relief

requested by defendant should be granted. The supporting brief shall not exceed 15 pages.

         c. Counsel shall specify in the proposed findings or proposed counter-findings all facts to be
            Case 2:19-cv-00893-RJC Document 66 Filed 06/10/20 Page 3 of 4




proved at the hearing. Proof of facts not specified may be excluded upon objection or by the Court

sua sponte.

       7. Joint Stipulations. In addition to the above proposed findings of fact and conclusions of

law, the parties shall file consecutively numbered joint stipulations by August 14, 2020. All possible

stipulations shall be made as to:

       a.       Facts;

       b.       Issues to be decided;

       c.       The authenticity and admissibility of exhibits;

       d.       Expert qualifications and reports; and

       e.       Deposition testimony to be read into the record.

       Counsel shall meet at a mutually convenient time and place to produce the joint stipulation in

time for filing as ordered.

       8. Exhibits. Because counsel will have previously marked and exchanged all exhibits

and provided a copy to the Court, it will not be necessary during the trial to show exhibits to

opposing counsel prior to using them.

       9. Opening and Closing Statements. Up to twenty (20) minutes is permitted to each

side for opening and closing statements. Counsel may use exhibits or charts in opening argument

provided that the same have been provided to opposing counsel beforehand and either agreement

was reached or the Court has ruled upon the matter.
          Case 2:19-cv-00893-RJC Document 66 Filed 06/10/20 Page 4 of 4




       10. Post-hearing Supplementation. The court will permit the filing of post-hearing

briefs upon request of counsel, and, at the conclusion of the hearing, may order supplemental

findings of fact and conclusions of law if appropriate.




       It is so ordered.

                                                            s/ Robert J. Colville
                                                            Robert J. Colville
                                                            United States District Judge


cc/ecf: All counsel of record
